DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 6, 10-11, 15, 17, 19-21, 23, 27-28, 31, 33, 35, 38-40, 43-44, and 46, drawn to an amperometric electrochemical sensor.
Group II, claim 50, drawn to a method of detecting the concentrations of NOx and/or NH3 in a gas sample or stream.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: The embodiment of Figs. 1-3 wherein the sensor comprises a single electrochemical cell with a current collector (CC) on the active electrode (AE), a separated counter electrode (CE), and a shared electrolyte and SAL.
Species B: The embodiment of Figs. 4A-4B wherein the sensor comprises two electrochemical cells including first and second AE with first and second CCs, a common CE, and a common electrolyte that encapsulates a shared SAL.
Species C: The embodiment of Figs. 4C-4D wherein the sensor comprises two electrochemical cells including first and second AE with first and second CCs, a common CE, but each AE/CC has a corresponding individual electrolyte and SAL wherein the electrodes are in a side-by-side arrangement.
Species D: The embodiment of Figs. 4E-4H wherein the sensor comprises two electrochemical cells including first and second AE with first and second CCs, but each AE/CC has a corresponding individual CE, electrolyte and SAL. 
Species E: The embodiment of Figs. 4G-4H wherein the sensor comprises two electrochemical cells including first and second AE with first and second CCs, a common CE, but each AE/CC has a corresponding individual electrolyte and SAL wherein the electrodes are in an interdigitated arrangement (4G-4H).
Species F: The embodiment of Fig. 5 wherein the sensor comprises one electrochemical cell including an AE and CE, each with a CC, and a shared electrolyte that encapsulates a SAL.
Species G: The embodiment of Fig. 6 wherein the sensor comprises one electrochemical cell including a single AE with two CCs, and a shared electrolyte that encapsulates a SAL.
Species H: The embodiment of Fig. 7 wherein the sensor comprises one electrochemical cell including an AE and CE, each with a CC, and a shared electrolyte that does not encapsulate a SAL.
Species I: The embodiment of Fig. 8 wherein the sensor comprises one electrochemical cell including a single AE with two CCs, and a shared electrolyte that does not encapsulate a SAL.
Species J: The embodiment of Fig. 9 wherein the sensor comprises one electrochemical cell including a first and second electrode with no CC, and a ceramic electrolyte that does not encapsulate a SAL. 
Species K: The embodiment of Fig. 10 wherein the sensor comprises one electrochemical cell including a first and second electrode with no CC, wherein each electrode has a corresponding individual ceramic electrolyte and a shared SAL.
Species L: The embodiment of Fig. 11 wherein the sensor comprises one electrochemical cell including a first electrode with a CC, a second electrode with no CC, wherein each electrode has a corresponding individual ceramic electrolyte and a shared SAL. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1 and 50. 

Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of an amperometric sensor comprising at least one electrochemical cell with first and second surface electrodes, an electrolyte layer, and a conductive SAL, wherein at least a portion of the electrolyte layer is located between the surface electrodes and the SAL such that the SAL is in direct conductive contact with the electrolyte layer but not in direct contact with the surface electrodes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kimura et al. (US 4,264,425 A).
Regarding the shared technical features, Kimura teaches An amperometric electrochemical sensor [an amperometric sensor is only defined when being used] for measuring the concentration of one or more target gas species in a gas sample or gas stream [abstract], the sensor comprising at least one electrochemical cell having first and second surface electrodes (38A,38B), an electrolyte layer (36,36A,36B,36C) and a passive signal amplifying layer (34), wherein at least a portion of the electrolyte layer is located between the surface electrodes and the reference electrode (36) or shielding layer (32) which can be made out of metal such that it is in direct, conductive contact with the electrolyte layer but is not in direct contact with the surface electrodes [Col. 5:31-56; Col. 8:8-36; Col. 9:25-44; Col. 10:37-54; Figs. 2, 7 and 10-12].
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOSHUA L ALLEN/Examiner, Art Unit 1795